                                  UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF MISSOURI

                                      CASE NO.: 4:21-cv-00408-JAM

 TYLER RODICK,

              Plaintiff,

 v.

 NCS PEARSON, INC.,

              Defendant.



                            DEFENDANT, NCS PEARSON, INC.’s ANSWER

             Defendant, NCS Pearson, Inc. (“Pearson”), by and through its undersigned counsel, hereby

responds to the Complaint filed against it by Tyler Rodick (“Plaintiff”), stating as follows:

                                                    PARTIES

             1.       Pearson lacks sufficient knowledge or information to form a belief as to the truth

of those allegations in paragraph I(A) regarding Plaintiff, but assumes those statements are correct.

             2.       Pearson admits that its business address in 5601 Green Valley Dr., Bloomington

MN as alleged in paragraph I(B) of the Complaint, and that it is a corporation that is headquartered

in Minnesota. Pearson does business as Pearson VUE.

                                                  JURISDICTION

             3.       Paragraph II of the Complaint contains legal conclusions and/or statements of law

to which no response is required. To the extent a response is required, Pearson admits that this

Court has subject matter jurisdiction of claims under the 42 U.S.C. § 12181 et seq., (the

“Americans with Disabilities Act” or “ADA Title III”), but denies that Plaintiff has stated such a

claim. Pearson is not a covered entity under ADA Title III and has no obligations under that law.
                                                      -1-
38868821.2


                  Case 4:21-cv-00408-JAM Document 12 Filed 08/19/21 Page 1 of 5
                                             ALLEGED FACTS

             4.       Paragraph III of the Complaint contains legal conclusions and/or statements of law

to which no response is required. To the extent that Paragraph 4 includes allegations of fact,

Pearson denies the remaining allegations in Paragraph III of the Complaint. Pearson admits that

Plaintiff registered to take an examination offered by a client of Pearson with various

accommodations. Plaintiff then requested that the accommodations be provided through an on-line

platform so he would not have to travel to a testing center. Pearson then began working internally

to determine whether it could provide accommodations on that particular exam through its on-line

software. Pearson identified a possible solution, and proposed to Plaintiff that he take a sample

test to ensure that the solution would be effective with his screen reader software. Plaintiff then

ceased communication with Pearson, and filed this lawsuit.

                                  PLAINTIFF’S REQUESTED RELIEF

             5.       Paragraph IV of the Complaint contains legal conclusions and/or statements of law

to which no response is required. To the extent a response is required, Pearson admits that ADA

Title III provides for injunctive relief, but denies that is appropriate in this case.

             6.       The remaining paragraphs of the Complaint consist entirely of Plaintiff’s requested

relief, to which no response is required. To the extent a response is required, Pearson denies each

and every item of relief sought. Likewise, Pearson states that Plaintiff is not entitled to the relief

requested or any relief whatsoever.

             7.       Pearson denies all allegations not expressly admitted.




                                                      -2-
38868821.2


                  Case 4:21-cv-00408-JAM Document 12 Filed 08/19/21 Page 2 of 5
                              GENERAL AND AFFIRMATIVE DEFENSES

             1.       The Complaint fails to state facts sufficient to state a claim upon which relief may

be granted, Pearson is not a covered entity under ADA Title III, and Plaintiff’s requests for

accommodations were not denied by Pearson. Pearson was involved in the interactive process to

determine if his requested accommodations could be provided, or alternatives, when Plaintiff

ended the interactive process.

             2.       The allegations of the Complaint, and each purported cause of action contained

therein, are not pled with sufficient particularity and are uncertain, vague, and ambiguous.

             3.       The Complaint is barred, in whole or in part, because any actions taken with respect

to Plaintiff was based on honest, reasonable, and good faith beliefs in the facts as known and

understood at the time, and pursuant to policies and procedures that comply with ADA Title III,

to the extent that they apply.

             4.       Upon information and belief, Plaintiff’s claims may be barred by the doctrines of

laches, waiver, unclean hands and/or estoppel, including Plaintiff’s decision to end the interactive

process and file suit.

             5.        The Complaint is barred, in whole or in part, because Pearson has in place

procedures to provide accommodations for individuals taking its clients’ tests, and was following

those procedures. Plaintiff failed to conduct a reasonable investigation regarding the above prior

to filing this action. Also, Plaintiff had available remedies and complaint procedures available to

him through Pearson.

             6.       Plaintiff’s claims are barred, in whole or in part, because he has not suffered harm

and, therefore, Plaintiff lacks standing.

             7.       Plaintiff’s claims may be barred because Pearson is not entirely in control and/or


                                                      -3-
38868821.2


                  Case 4:21-cv-00408-JAM Document 12 Filed 08/19/21 Page 3 of 5
solely responsible for providing the accommodations that serve as the basis for Plaintiff’s

allegations.

             8.       Punitive damages are not an available remedy under Title III of the Americans with

Disabilities Act.

             9.       The scope of Plaintiff’s requested relief exceeds anything to which he may be

entitled (any which entitlement is denied) pursuant to the claims he has asserted in his Complaint.

             Because Plaintiff’s Complaint is couched in broad and conclusory terms, Pearson cannot

fully anticipate all defenses that may be applicable. Accordingly, Pearson reserves the right to

assert additional defenses, if and to the extent that such defenses are applicable.

             WHEREFORE, Defendant, NCS Pearson, Inc., prays that the Court dismiss the Complaint

with prejudice, in its entirety, and award them their costs, attorneys’ fees, and such other relief as

the Court may deem appropriate.

Dated: August 19, 2021

                                                            Respectfully Submitted,

                                                            HF Law Firm, LLC

                                                            By: /s/ Amy M. Fowler
                                                            Amy M. Fowler        MO 52359
                                                            6320 Brookside Plz, #170
                                                            Kansas City, MO 64113
                                                            Telephone: 913-522-4110
                                                            amy@hflawfirmllc.com
                                                            Attorneys for Defendant NCS Pearson, Inc.




                                                      -4-
38868821.2


                  Case 4:21-cv-00408-JAM Document 12 Filed 08/19/21 Page 4 of 5
                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 19th day of August, 2021, I electronically filed the
foregoing document with the Clerk of the Court using CM/ECF. I also certify that the foregoing
document is being served this day on all counsel of record or pro se parties identified on the
attached Service List in the manner specified, either via transmission of Notice of Electronic filing
generated by CM/ECF or via U.S. Mail for those counsel or parties who are not authorized to
receive electronic Notices of Electronic Filing.


                                                      HF Law Firm, LLC

                                                      By: /s/ Amy M. Fowler
                                                      Amy M. Fowler        MO 52359
                                                      6320 Brookside Plz, #170
                                                      Kansas City, MO 64113
                                                      Telephone: 913-522-4110
                                                      amy@hflawfirmllc.com
                                                      Attorneys for Defendant NCS Pearson, Inc.

                                         SERVICE LIST

Tyler Rodick
303 Darrel Court
Apt. 3
Liberty, MO 64068
Telephone: 816-368-1274
Email: twkav@kc.rr.com
Proceeding Pro Se




                                                -5-
38868821.2


             Case 4:21-cv-00408-JAM Document 12 Filed 08/19/21 Page 5 of 5
